B. F. S AFFOLD, J.
The indictment is fatally defective, in not charging the entering. Eev. Code, p. 811, Form No. 35.
2. The charge of the court is erroneous. Eussell says: “If a man enter into a house through a door or window which he finds open, or through a hole which was made there before, and steals goods, or draws goods out of a house through such door, window, or hole, he will not be guilty of burglary.” Euss. Crimes, vol. 1, p. 786. Blackstone says: “If a person leaves his doors or windows open, it is his own folly and negligence ; and if a man enters therein, it is no burglary.”
The judgment is reversed, and the cause remanded.